



Exhibit 10.1
Hamilton beach brands holding company
EXECUTIVE LONG-TERM EQUITY INCENTIVE PLAN
(Amended and Restated Effective March 1, 2020)


Hamilton Beach Brands Holding Company (“Company”) hereby amends the Hamilton
Beach Brands Holding Company Executive Long-Term Equity Incentive Plan (“Plan”),
effective March 1, 2020.


1.
Purpose of the Plan



The purpose of this Plan is to help further the long-term profits and growth of
the Company by enabling the Company and/or its subsidiaries (together with the
Company, the “Employers”) to attract, retain and reward executive employees of
the Employers by offering long-term incentive compensation to those who will be
in a position to make contributions to such profits and growth. This incentive
compensation is in addition to annual compensation and is intended to encourage
enhancement of the Company’s stockholder value.


2.
Definitions



(a)“Average Award Share Price” means the lesser of (i) the average of the
closing price per share of Class A Common Stock on the New York Stock Exchange,
or, if not listed on such exchange, on any other national securities exchange on
which the shares of Class A Common Stock are listed, on the Friday (or if Friday
is not a trading day, the last trading day before such Friday) for each week
during the calendar year preceding the commencement of the Performance Period
(or such other previous period as determined by the Committee and specified in
the Guidelines; provided that such determination shall be made not later than 90
days after the commencement of the applicable Performance Period and not later
than the completion of 25% of such Performance Period) or (ii) the average of
the closing price per share of Class A Common Stock on the New York Stock
Exchange, or, if not listed on such exchange, on any other national securities
exchange on which the shares of Class A Common Stock are listed, on the Friday
(or if Friday is not a trading day, the last trading day before such Friday) for
each week of the applicable Performance Period.


(b)“Award” means an award paid to a Participant under this Plan for a
Performance Period (or portion thereof), the actual payout of which is
determined pursuant to a formula based upon the achievement of Performance
Objectives which is established by the Committee; provided that such formula
shall be established not later than 90 days after the commencement of the
Performance Period on which the Award is based and prior to the completion of
25% of such Performance Period. The Committee shall allocate the amount of an
Award between the cash component, to be paid in cash, and the equity component,
to be paid in Award Shares, pursuant to a formula which is established by the
Committee; provided that such formula shall be established not later than 90
days after the commencement of the Performance Period on which the Award is
based and prior to the completion of 25% of such Performance Period.


(c)“Award Shares” means fully paid, non-assessable shares of Class A Common
Stock that are issued or transferred pursuant to, and with such restrictions as
are imposed by, the terms of this Plan and the Guidelines. Such shares may be
shares of original issuance or treasury shares or a combination of the foregoing
and, in the discretion of the Company, may be issued as certificated or
uncertificated shares.


(d)“Change in Control” means the occurrence of an event described herein Section
7.


(e)“Class A Common Stock” means the Company’s Class A Common Stock, par value
$0.01 per share, or any security into which such Class A Common Stock may be
changed by reason of any transaction or event of the type referred to in Section
9(b) of this Plan.


(f)
“Code” means the Internal Revenue Code of 1986, as amended.








--------------------------------------------------------------------------------





(g)“Committee” means the Compensation Committee of the Company’s Board of
Directors or any other committee appointed by the Company’s Board of Directors
to administer this Plan in accordance with Section 3.


(h)“Disability” or “Disabled” means a condition approved for disability benefits
under an Employer’s long-term disability insurance policy.


(i)“Guidelines” means the guidelines that are approved by the Committee for the
administration of the awards granted under this Plan. To the extent that there
is any inconsistency between the Guidelines and this Plan on matters other than
the time and form of payment of the Awards, the Guidelines will control, so long
as this Plan could have been amended to resolve such inconsistency without the
need for further stockholder approval.


(j)“Participant” means any person who is classified as a salaried employee of
the Employers on a U.S. payroll (including directors of the Employers who are
also salaried employees of the Employers) who, in the judgment of the Committee,
occupies an executive position in which his or her efforts may contribute to the
interests of the Company and who is designated by the Committee as a Participant
in the Plan for a particular Performance Period. Notwithstanding the foregoing,
(i) leased employees (as defined in Code Section 414) shall not be eligible to
participate in this Plan and (ii) persons who are participants in the Hamilton
Beach Brands, Inc. Long-Term Incentive Compensation Plan (or any successor plan)
for a particular Performance Period shall not be eligible to participate in this
Plan for the same Performance Period.


(k)“Payment Period” means, with respect to any Performance Period, the period
from January 1 to March 15 of the calendar year immediately following the
calendar year in which such Performance Period ends.


(l)“Performance Objectives” shall mean the measurable performance objectives
established pursuant to this Plan for Participants. Performance Objectives may
be described in terms of Company-wide objectives or objectives that are related
to the performance of the individual Participant or one or more of the
subsidiaries, divisions, business units, departments, regions, functions or
other organizational units of the Company or its subsidiaries. Performance
Objectives may be measured on an absolute or relative basis. Different groups of
Participants may be subject to different Performance Objectives for the same
Performance Period. Relative performance may be measured against other companies
or subsidiaries, divisions, departments, regions, functions or other
organizational units within such other companies, or against an index or one or
more of the Performance Objectives themselves. Any Performance Objectives
applicable to an Award shall be based on one or more, or a combination, of the
following criteria, or the attainment of specified levels of growth or
improvement in one or more, or a combination, of the following criteria (which
criteria may be applied to the Company and all of its subsidiaries, divisions,
business units, departments, regions, functions or other organizational units or
to only one or any combination of the Company and its subsidiaries, divisions,
business units, departments, regions, functions or other organizational units):
return on equity, return on total capital employed, diluted earnings per share,
total earnings, earnings growth, return on capital, return on assets, return on
sales, earnings before interest and taxes, revenue, revenue growth, gross
margin, net or standard margin, return on investment, increase in the fair
market value of shares, share price (including, but not limited to, growth
measures and total stockholder return), profit, net earnings, cash flow
(including, but not limited to, operating cash flow and free cash flow),
inventory turns, financial return ratios, market share, earnings
measures/ratios, economic value added, balance sheet measurements (such as
receivable turnover), internal rate of return, customer satisfaction surveys or
productivity, net income, operating profit or increase in operating profit,
market share, increase in market share, sales value increase over time, economic
value income, economic value increase over time, expected value of new projects
or extensions of new or existing projects, development of new or existing
projects, adjusted standard margin or net sales, safety, and compliance with
regulatory/environmental requirements.


(m)“Performance Period” means any period of one or more years (or portion
thereof) on which an Award is based, as established by the Committee and
specified in the Guidelines. Any Performance Period(s)





--------------------------------------------------------------------------------





shall be established by the Committee not later than 90 days after the
commencement of the Performance Period on which such Award will be based and
prior to completion of 25% of such Performance Period.


(n)“Retire” means either:


(i)to terminate employment under circumstances that entitle the Participant to
immediate commencement of his pension benefits under any of the qualified
defined benefit pension plans sponsored by the Employers; or
(ii)for Participants who are not members of such a plan, to terminate employment
after reaching (A) age 65; or (B) age 60 with at least 5 years of service.
(o)“Rule 16b-3” means Rule 16b-3 promulgated under the Securities Exchange Act
of 1934 (or any successor rule to the same effect), as in effect from time to
time.


(p)“Salary Points” means the salary points assigned to a Participant by the
Committee for the applicable Performance Period pursuant to the Korn Ferry
salary point system, or any successor salary point system adopted by the
Committee.


(q)“Target Award” means a dollar amount calculated by multiplying (i) the
designated salary midpoint that corresponds to a Participant’s Salary Points by
(ii) the long-term incentive compensation target percent for those Salary Points
for the applicable Performance Period, as determined by the Committee. The
Target Award is the amount that would be paid to a Participant under this Plan
if each Performance Objective is met exactly at target.


3.
Administration



This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with
applicable law, to prescribe the form of any instrument evidencing any Award
granted under this Plan, to adopt, amend and rescind general and special rules
and regulations for its administration (including, without limitation, the
Guidelines), and to make all other determinations necessary or advisable for the
administration of this Plan. A majority of the Committee shall constitute a
quorum, and the act of a majority of the members of the Committee present at any
meeting at which a quorum is present, unless a greater number is required by
law, the Company’s Certificate of Incorporation or its Bylaws, or acts
unanimously approved in writing, shall be the act of the Committee. All acts and
decisions of the Committee with respect to any questions arising in connection
with the administration and interpretation of this Plan or of any documents
evidencing Awards under this Plan, including the severability of any or all of
the provisions hereof or thereof, shall be conclusive, final and binding upon
the Employers and all present and former Participants, all other employees of
the Employers, and their respective descendants, successors and assigns. No
member of the Committee shall be liable for any such act or decision made in
good faith. In addition, the Committee is authorized to take any action it
determines in its sole discretion to be appropriate subject only to the express
limitations contained in this Plan, and no authorization in any Plan section or
other provision of this Plan is intended or may be deemed to constitute a
limitation on the authority of the Committee.


4.
Eligibility



Except as otherwise determined by the Committee or provided in Section 7, to be
eligible to participate in this Plan and receive a Target Award in accordance
with Section 5 the Participant either must (i) be employed by an Employer on the
last day of the Performance Period; (ii) die during the Performance Period;
(iii) become permanently Disabled during the Performance Period; or (iv) Retire
during the Performance Period. Notwithstanding the foregoing or any other
provision in the Plan, the Award of a Participant who is described in the
preceding sentence or who is employed on the last day of the Performance Period
but was not employed during the entire Performance Period shall be pro-rated
based on the number of days the Participant actually was employed during the
Performance Period.







--------------------------------------------------------------------------------





5.
Awards



The Committee may, from time to time and upon such conditions as it may
determine, authorize grants of Awards to Participants, which shall be consistent
with, and shall be subject to all of the requirements of, the following
provisions:


(a)The Committee shall approve (i) a Target Award to be granted to each
Participant and (ii) a formula for determining the payout of each Award, which
formula is based upon the Company’s achievement of Performance Objectives as set
forth in the Guidelines; provided, however, that the Committee shall approve the
foregoing not later than the 90th day of the applicable Performance Period and
prior to the completion of 25% of such Performance Period. Each grant shall
specify an initial allocation between the cash portion of the Award and the
equity portion of the Award. Calculations of Target Awards for a Performance
Period shall initially be based on a Participant’s Salary Points as of
January 1st of the first year of the Performance Period. However, such Target
Awards may be changed during or after the Performance Period under the following
circumstances: (i) if a Participant receives a change in Salary Points, salary
midpoint and/or long-term incentive compensation target percentage during a
Performance Period, such change will be reflected in a pro-rata Target Award,
(ii) employees hired into or promoted to a position eligible to become a Plan
Participant during a Performance Period will, if designated as a Plan
Participant by the Committee, be assigned a pro-rated Target Award based on
their length of service during a Performance Period, and (iii) the Committee may
increase or decrease the amount of a Target Award at any time, in its sole and
absolute discretion; provided, however, that no such decrease described in
clause (iii) may occur in connection with or following a Change in Control that
occurs during or after the applicable Performance Period.


(b)Prior to the end of the Payment Period, the Committee shall approve (i) a
preliminary calculation of the amount of the payout of each Award based upon the
application of the formula and actual performance to the Target Awards
previously determined in accordance with Section 5(a); and (ii) a final
calculation of the amount of each Award to be paid to each Participant for the
Performance Period. Such approval shall be certified in writing by the Committee
before any amount is paid under any Award with respect to that Performance
Period. Notwithstanding the foregoing, the Committee shall have the power to (1)
decrease the amount of the payout of any Award below the amount determined in
accordance with Section 5(b)(i); (2) increase the amount of the payout of any
Award above the amount determined in accordance with Section 5(b)(i); and/or (3)
adjust the allocation between the cash portion of the Award and the equity
portion of the Award; provided, however, that no such decrease described in
clause (1) may occur in connection with or following a Change in Control that
occurs during or after the applicable Performance Period. No Award, including
any Award equal to the Target Award, shall be payable under this Plan to any
Participant except as determined and approved by the Committee.


(c)Each Award shall be 100% vested when and to the extent the Committee
determines that it has been earned pursuant to Subsection (b) and shall be fully
paid to the Participants no later than the last day of the Payment Period,
partly in cash and partly in Award Shares. The whole number of Award Shares to
be issued or transferred to a Participant shall be determined by dividing the
equity portion of the Award payout by the Average Award Share Price (subject to
adjustment as described in Subsection (b) above), with any fractional Award
Shares resulting from such calculation payable in cash as provided under the
Guidelines. The Company shall pay any and all brokerage fees and commissions
incurred in connection with any purchase by the Company of shares which are to
be issued or transferred as Award Shares and the transfer thereto to
Participants. Awards shall be paid subject to all withholdings and deductions
pursuant to Section 6. Notwithstanding any other provision of this Plan, the
maximum amount paid to a Participant in a single calendar year as a result of
Awards under this Plan (including the fair market value of any Award Shares paid
to the Participant) shall not exceed the greater of (i) $12,000,000 or (ii) the
fair market value of 500,000 Award Shares, determined at the time of payment.


6.
Withholding Taxes/Offsets








--------------------------------------------------------------------------------





(a)To the extent that an Employer is required to withhold federal, state or
local income taxes or other amounts in connection with any Award paid to a
Participant under this Plan, and the amounts available to the Employer for such
withholding are insufficient, it shall be a condition to the receipt of such
Award that the Participant make arrangements satisfactory to the Company for the
payment of the balance of such taxes or other amounts required to be withheld,
which arrangements (in the discretion of the Committee) may include
relinquishment of a portion of such Award. If a Participant’s benefit is to be
received in the form of shares of Class A Common Stock, and such Participant
fails to make arrangements for the payment of taxes or other amounts, then,
unless otherwise determined by the Committee, the Company will withhold shares
of Class A Common Stock having a value equal to the amount required to be
withheld. Notwithstanding the foregoing, when a Participant is required to pay
the Company an amount required to be withheld under applicable income tax or
other laws, the Participant may elect, unless otherwise determined by the
Committee, to satisfy the obligation, in whole or in part, by having withheld,
from the shares of Class A Common Stock required to be delivered to the
Participant, shares of Class A Common Stock having a value equal to the amount
required to be withheld or by delivering to the Company other shares of Class A
Common Stock held by such Participant. The shares of Class A Common Stock used
for tax or other withholding will be valued at an amount equal to the fair
market value of such shares of Class A Common Stock on the date the benefit is
to be included in Participant’s income. In no event will the fair market value
of the shares of Class A Common Stock to be withheld and delivered pursuant to
this Section 6(a) to satisfy applicable withholding taxes or other amounts in
connection with the benefit exceed the maximum amount that could be required to
be withheld. The Company and a Participant may also make similar arrangements
with respect to the payment of any other taxes derived from or related to the
Award with respect to which withholding is not required.


(b)If, prior to the payment of any Award, it is determined by an Employer, in
its sole and absolute discretion, that an amount of money is owed by the
Participant to the Employer, the Award otherwise payable to the Participant may
be reduced (to the extent permitted under Section 409A of the Code) in
satisfaction of the Participant’s debt to such Employer. Such amount(s) owed by
the Participant to the Employer may include, but is not limited to, the unused
balance of any cash advances previously obtained by the Participant, or any
outstanding credit card debt incurred by the Participant.


(c)Notwithstanding the foregoing, nothing in the Plan or an Award shall affect
the Committee’s ability (subject to approval by the Board of Directors) to
recover all or part of any previously granted Award pursuant to an existing or
future policy established by the Committee in accordance with the requirements
of an applicable national securities exchange, Dodd-Frank Wall Street Reform, or
other applicable law.
7.
Change in Control



This Section shall apply notwithstanding any other provision of the Plan to the
contrary.


(a)Amount of Award for Year of Change In Control. In the event of a Change in
Control during a Performance Period, the amount of the Award shall be equal to
the Participant’s Target Award for such Performance Period, multiplied by a
fraction, the numerator of which is the number of days during the Performance
Period during which the Participant was employed by the Employers prior to the
Change in Control and the denominator of which is the number of days in the
Performance Period. Notwithstanding the foregoing, no Award shall be payable to
a Participant pursuant to this Section 7 unless the Participant either (i) is
employed by an Employer on the date of the Change in Control; (ii) died during
the applicable Performance Period and before the Change in Control; (iii) became
permanently Disabled during the applicable Performance Period and before the
Change in Control; or (iv) Retired during such Performance Period and before the
Change in Control.


(b)Time of Payment. Upon a Change in Control, the payment date of all
outstanding Awards (including, without limitation, the pro-rata Target Award for
the Performance Period during which the Change in Control occurred) shall be a
date that is between two days prior to and 30 days after the date of the Change
in Control, as determined by the Committee in its sole and absolute discretion.
 





--------------------------------------------------------------------------------





(c)Applicability of Change In Control Provision. The term “Change in Control”
shall mean the occurrence of (i)(A), (i)(B), or (i)(C), below; provided that
such event occurs on or after March 1, 2020 and meets the requirements of
Treasury Regulations Section 1.409A-3(i)(5) (or any successor or replacement
thereto) with respect to a Participant:
(i)
Change in Control Events.

(A)Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
one or more Permitted Holders (as defined below), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or
indirectly, of more than 50% of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”), other than any
direct or indirect acquisition, including but not limited to an acquisition by
purchase, distribution or otherwise, of voting securities:
    (1) directly from the Company that is approved by a majority of the
Incumbent Directors (as defined below); or


(2) by any Person pursuant to an Excluded HBBHC Business Combination (as defined
below);


provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the Outstanding Voting Securities
of the Company inadvertently, and such Person divests as promptly as practicable
a sufficient number of shares so that such Person is the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the
combined voting power of the Outstanding Voting Securities of the Company, then
no Change in Control shall have occurred as a result of such Person’s
acquisition; or


(B)    a majority of the Board of Directors of the Company ceases to be
comprised of Incumbent Directors; or


(C)    the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other similar transaction
involving the Company (“HBBHC Business Combination”) excluding, however, any
HBBHC Business Combination that relates solely to the business or assets of The
Kitchen Collection, LLC (or any successor thereto) and further excluding,
however, any HBBHC Business Combination pursuant to which both of the following
apply (either such HBBHC Business Combination, an “Excluded HBBHC Business
Combination”):


(1) the individuals and entities who beneficially owned, directly or indirectly,
the Company immediately prior to such HBBHC Business Combination beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
then Outstanding Voting Securities of the entity resulting from such HBBHC
Business Combination (including, without limitation, an entity that as a result
of such transaction owns the Company or all or substantially all of the assets
of the Company, either directly or through one or more subsidiaries); and


(2) at the time of the execution of the initial agreement, or of the action of
the Board of Directors of the Company, providing for such HBBHC Business
Combination, at least a majority of the members of the Board of Directors of the
Company were Incumbent Directors.


(ii)Additional Definitions. For purposes of this Section, the following terms
apply:
(A)“Incumbent Directors” means the individuals who, as of September 29, 2017,
are members of the Board of Directors of the Company and any individual becoming
a member of the Board of Directors of the Company subsequent to such date whose
election, nomination for election by the Company’s stockholders, or appointment,
was approved by a vote of at least a majority of the then Incumbent Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board of
Directors of the Company occurs as a result of an actual or threatened election
contest (as described in Rule 14a‑12(c) of the Exchange Act) with respect to the
election or removal





--------------------------------------------------------------------------------





of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board of Directors of the Company.
(B)“Permitted Holders” shall mean, collectively, (i) the parties to the
Stockholders’ Agreement dated September 29, 2017, as amended from time to time,
by and among the Participating Stockholders (as defined therein), the Company
and other signatories thereto; provided, however, that for purposes of this
definition only, the definition of Participating Stockholders contained in the
Stockholders’ Agreement shall be such definition in effect as of the date of the
Change in Control, (ii) any direct or indirect subsidiary of the Company, and
(iii) any employee benefit plan (or related trust) sponsored or maintained by
the Company or any direct or indirect subsidiary of the Company.
8.
Award Shares Terms and Restrictions



(a)Award Shares issued or transferred to a Participant shall entitle such
Participant to voting, dividend and other ownership rights. Each payment of
Award Shares shall be evidenced by an agreement between the Company and the
Participant. Each such agreement shall contain such terms and provisions,
consistent with this Plan, as the Committee may approve, including, without
limitation, prohibitions and restrictions regarding the transferability of Award
Shares.


(b)Except as otherwise set forth in this Section 8, Award Shares shall not be
sold, assigned, transferred, exchanged, pledged, hypothecated or encumbered
(collectively, a "Transfer") by a Participant or any other person, voluntarily
or involuntarily, other than a Transfer of Award Shares (i) by will or the laws
of descent and distribution, (ii) pursuant to a domestic relations order that
would meet the definition of a qualified domestic relations order under
Section 206(d)(3)(B) of the Employee Retirement Income Security Act of 1974, as
amended, if such provisions applied to the Plan, or a similar binding judicial
order, (iii) directly or indirectly to a trust or partnership for the benefit of
a Participant or his spouse, children or grandchildren (provided that Award
Shares transferred to such trust or partnership shall continue to be Award
Shares subject to the terms of this Plan), or (iv) with the consent of the
Committee, after the substitution by a Participant of a number of shares of
Class A or Class B Common Stock par value $0.01 per share (the "New Shares") for
an equal number of Award Shares, whereupon the New Shares shall become and be
deemed for all purposes to be Award Shares, subject to all of the terms and
conditions imposed by this Plan and the Guidelines on the shares for which they
are substituted, including the restrictions on Transfer, and the restrictions
hereby imposed on the shares for which the New Shares are substituted shall
lapse and such shares shall no longer be subject to this Plan or the Guidelines.
The Company shall not honor, and shall instruct the Company’s transfer agent not
to honor, any attempted Transfer and any attempted Transfer shall be invalid,
other than Transfers described in clauses (i) through (iv) above. In no event
will any Award Shares granted under this Plan be transferred for value.


(c)Each Award shall provide that a Transfer of the Award Shares shall be
prohibited or restricted for a period of three, five or ten years from the last
day of the Performance Period. The length of the restricted period shall be
determined by the Committee in its sole and absolute discretion. Further, the
Committee may provide for any other shorter or longer restricted period as may
be determined by the Committee (in its sole and absolute discretion) from time
to time. Notwithstanding the foregoing, such restrictions shall automatically
lapse on the earliest of (i) the date the Participant dies or becomes
permanently Disabled; (ii) three years (or earlier with the approval of the
Committee) after the Participant Retires; (iii) an extraordinary release of
restrictions pursuant to Subsection (d) below; or (iv) a release of restrictions
as determined by the Committee in its sole discretion and absolute (including,
without limitation, a release caused by a termination of this Plan). Following
the lapse of restrictions pursuant to this Subsection or Subsection (d) below,
the shares shall no longer be “Award Shares” and, at the Participant's request,
the Company shall take all such action as may be necessary to remove such
restrictions from the stock certificates, or other applicable records with
respect to uncertificated shares, representing the Award Shares, such that the
resulting shares shall be fully paid, nonassessable, and unrestricted by the
terms of this Plan.


(d)
Extraordinary Release of Restrictions.



(i)A Participant may request in writing that a Committee member authorize the
lapse of restrictions on a Transfer of such Award Shares if the Participant
desires to dispose of such Award Shares





--------------------------------------------------------------------------------





for (A) the purchase of a principal residence for the Participant, (B) payment
of medical expenses for the Participant, his spouse or his dependents, (C)
payment of educational expenses for the Participant, his spouse or his
dependents, or (D) any other extraordinary reason the Committee previously
approved in writing. The Committee shall have the sole power to grant or deny
any such request. Upon the granting of any such request, the Company shall cause
the release of restrictions in the manner described in Subsection (c) of such
number of Award Shares as the Committee shall authorize.


(ii)A Participant who is employed by the Employers may request such a release at
any time following the third anniversary of the date the Award Shares were
issued or transferred; provided that the restrictions on no more than 20% of
such Award Shares may be released pursuant to this Subsection (d) for such a
Participant. A Participant who is no longer employed by the Employers may
request such a release at any time following the second anniversary of the date
the Award Shares were issued or transferred; provided that the restrictions on
no more than 35% of such Award Shares may be released pursuant to this
Subsection (d) for such a Participant.


(e)Legend. The Company shall cause an appropriate legend reflecting the
restrictions to be placed on each Award Shares certificate or, for
uncertificated shares, another applicable record.


9.
Amendment, Termination, and Adjustments



(a)The Committee, subject to approval by the Board of Directors, may alter or
amend this Plan from time to time or terminate it in its entirety; provided
that, except as set forth in Section 6, no such action shall adversely affect
the rights, without the Participant’s consent, in (i) an outstanding Award that
was previously approved by the Committee for a Performance Period but has not
yet been paid or (ii) any Award Shares that were previously issued or
transferred under this Plan. In any event, no Award Shares will be issued or
transferred under this Plan on or after the tenth anniversary of the Plan’s
original effective date, September 29, 2017. Unless otherwise specified by the
Committee, all Award Shares that were issued or transferred prior to the
termination of this Plan shall continue to be subject to the terms of this Plan
following such termination; provided that the transfer restrictions on such
Award Shares shall lapse as otherwise provided in Section 8.


(b)The Committee shall make or provide for such adjustment (A) in the total
number of Award Shares that may be issued or transferred under this Plan as
specified in Section 10, (B) in outstanding Award Shares, (C) in the definition
of Average Award Share Price, and (D) in other Award terms, as the Committee in
its sole discretion, exercised in good faith, may determine is equitably
required to reflect: (i) any stock dividend, stock split, combination of shares,
recapitalization or any other change in the capital structure of the Company;
(ii) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
or issuance of rights or warrants to purchase securities; or (iii) any other
corporate transaction or event having an effect similar to any of the foregoing
(collectively, the “Extraordinary Events”). Moreover, in the event of any such
Extraordinary Event or a Change in Control, the Committee may provide in
substitution for any or all outstanding Awards or Award Shares such alternative
consideration (including, cash), if any, as it, in good faith, may determine to
be equitable in the circumstances and shall require in connection therewith the
surrender of all Awards or Award Shares so replaced in a manner that complies
with or is exempt from Section 409A of the Code and applicable Treasury
Regulations issued thereunder. Any securities that are distributed in respect of
Award Shares in connection with any of the Extraordinary Events shall be deemed
to be Award Shares and shall be subject to the transfer restrictions set forth
herein to the same extent and for the same period as if such securities were the
original Award Shares with respect to which they were issued, unless such
restrictions are waived or otherwise altered by the Committee.


(c)Notwithstanding the provisions of Subsection (a), without further approval by
the stockholders of the Company, no amendment to this Plan shall (i) materially
increase the maximum number of Award Shares to be issued or transferred under
this Plan specified in Section 10 (except that adjustments expressly authorized
by Subsection (b) shall not be limited by this clause (i)); (ii) cause
Rule 16b-3 to become inapplicable to any





--------------------------------------------------------------------------------





Award; or (iii) make any other change for which stockholder approval would be
required under applicable law or stock exchange requirements.


10.
Award Shares Subject to Plan



(a)Subject to adjustment as provided in this Plan, the total number of shares of
Class A Common Stock that may be issued or transferred as Award Shares under
this Plan, on or after March 1, 2020, shall be 310,200. No new shares have been
requested in connection with this Plan restatement.
(b)Notwithstanding anything to the contrary contained in this Plan, shares of
Class A Common Stock withheld by the Company, tendered or otherwise used to
satisfy tax withholding will count against the aggregate number of shares of
Class A Common Stock available under this Section 10.




11.
Approval by Stockholders



This amended and restated Plan will be submitted for approval by the
stockholders of the Company. If such approval has not been obtained by July 1,
2020, all grants of Target Awards made on or after March 1, 2020 for Performance
Periods beginning on or after January 1, 2020 will be rescinded.


12.
General Provisions



(a)No Right of Employment. Neither the adoption or operation of this Plan, nor
any document describing or referring to this Plan, or any part thereof, shall
confer upon any employee any right to continue in the employ of the Employers,
or shall in any way affect the right and power of the Employers to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Employers might have done if this Plan had
not been adopted.


(b)Governing Law. The provisions of this Plan shall be governed by and construed
in accordance with the laws of the State of Delaware.


(c)Sections and Gender References. Headings are given to the sections of this
Plan solely as a convenience to facilitate reference. Such headings, numbering
and paragraphing shall not in any case be deemed in any way material or relevant
to the construction of this Plan or any provisions thereof. The use of the
masculine gender shall also include within its meaning the feminine. The use of
the singular shall also include within its meaning the plural, and vice versa.


(d)Limitation on Rights of Employees; No Trust. No trust has been created for
the payment of Awards under this Plan, nor have the employees been granted any
lien on any assets of the Employers to secure payment of such benefits. This
Plan represents only an unfunded, unsecured promise to pay by the Company and a
participant hereunder is a mere unsecured creditor of the Company.


(e)Non-transferability of Awards. Target Awards shall not be transferable by a
Participant. Award Shares shall be transferable, subject to the restrictions
described in Section 8.


(f)Section 409A of the Internal Revenue Code. This Plan is intended to be exempt
from the requirements of Section 409A of the Code and applicable Treasury
Regulations issued thereunder, and shall be administered in a manner consistent
with such intent. Notwithstanding any provision of this Plan and Awards
hereunder to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A of the Code, the Company reserves the right
to make amendments to this Plan and Awards hereunder as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code without the consent of any Participant. In any case, a
Participant will be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
account in connection with this Plan and grants hereunder (including any taxes
and penalties under Section 409A of





--------------------------------------------------------------------------------





the Code), and neither the Company nor any of its affiliates will have an
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.





